Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

    PNG
    media_image1.png
    405
    801
    media_image1.png
    Greyscale
Claims 13-20, 22-29, and 31-32 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Whetham (US 2008/0243103 A1) and Hoff (US 3918444 A). 	As to independent claims 13, 26, and 32, Whetham discloses a method and device for obtaining a sample of uterine fluids, cells, or both ([0042],ll.13-15;[0046],ll.5-6); comprising: 
(as per claim 13) (a) removing uterine fluids, cells, or both, from an intrauterine device (as inserted into and inflated in intrauterine cavity [0080],ll.1-5) and filling with uterine fluid ([0046],ll.4-11);  	(as per claims 13 and 26) wherein the intrauterine device comprises: 

    PNG
    media_image2.png
    479
    332
    media_image2.png
    Greyscale
 		(i) a central tubing member (tube 46, comprising:   			a proximal end (as opposite distal end (47) Fig.4);  			a distal end (47), wherein the proximal end has at least one opening (Fig.4; [0042],ll.11-15); and the distal end (47) is closed ([0042],ll.11;Fig.4; note that opening (48) is not at end Fig.4;[0042],ll.8-15); and  			a reservoir (as lumen within tubing member 46) configured to receive and store the uterine fluids, cells, or both (where lumen of 46 capable of receiving and storing uterine fluids); from: 		(ii) a flexible tubing member 50 (catheter 50 Fig.4 [0042],ll.11-15); the flexible tubing member connected to the central tubing member (46) in a region near the proximal end of the central tubing member (46) (Fig.4 [0042],ll.11-15);  			wherein the flexible tubing member 50 is configured [capable] to receive uterine fluids from an absorbent member (as absorbent on balloon surface attached to central 46 and flexible 50 tubing members with absorbent and is in contact with uterine wall to absorb fluids and thus necessarily capable of absorbing and receiving uterine fluids from the absorbent [0046],ll.1-3,5,7-15);
	(iii) the absorbent member (as absorbent on balloon surface, as presented above) attached to the balloon (where balloon surface with absorbent attached to central 46 and flexible 50 tubing members [0046], lines 11-15,8-10); wherein 			the absorbent member configured to absorb the uterine fluids, cells, or both, from a uterus of a mammal (where absorbent on balloon with 46/50 in contact with uterine wall to absorb fluids and thus necessarily capable of absorbing uterine fluids [0046],ll.1-3,5,7-15; and  	 	 	the intrauterine device, when present in an intrauterine cavity of the uterus of the mammal for at least one day prior to the removing of the collected uterine fluids, cells or both (as provided within the intrauterine cavity for at least one day [0059],ll.3-4). 	 	As to dependent claims 14 and 15, Hoff teaches that intrauterine devices can be designed to transform from a collapsed or compressed state in which they are inserted into the uterine cavity to an expanded state in which they occupy a predetermined position and/or space within the uterine cavity for absorption of fluids or blood, by using flexible materials in order to make them collapsible or compressible for insertion (Col. 1,ll.12-19) 	However, Whetham and Hoff fail to teach or fairly suggest that the device further comprises:  		(as per claims 13 and 32) a flexible lip is provided at the proximal end [of flexible tubing member] that is absorbent and fluids transmitted to the central tubing member; or 		(as per claim 26) an indicator near the proximal end of the flexible tubing member; and 	 	(as per claims 13, 26, and 32) the absorbent is attached along a length of the flexible tubing member and fluids absorbed by absorbent member are transmitted to a reservoir portion.
It would not have been obvious to one of ordinary skill as of the effective filing date to modify Whetham and Hoff to provide the recited flexible lip and indicator as Whetham and Hoff fail to teach or suggest the above combination, and fail to provide any motivation to do so, such that one of skill would not be motivated to modify Whetham and/or Hoff to provide the above combination of elements and features.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781